department of the treasury internal_revenue_service date tax_exempt_and_government_entities_division release number release date uil taxpayer_identification_number org form_990 990-t tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at local office if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely marsha a ramirez director of eo letter catalog number 34801v legend org name of organization num ein number datel effective date date2 year end of the year of revocation uil date date org attention board_of directors dear sir or madam person to contact identification_number contact telephone number in reply refer to te_ge review staff this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org fails to meet the requirement for exemption under sec_501 sec_501 as changed by the tax reform act of provides for the exemption of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder public law amended sec_501 to reflect a twofold change under sec_501 first it makes it clear that a social_club may receive some investment_income without losing its exempt status second it permits a higher level of income from nonmember use of club facilities than was previously allowed in addition public law defines gross_receipts as those receipts from normal and usual activities of a club including charges admissions membership fees dues assessments investment_income and normal recurring capital_gains on investments but excluding initiation fees and capital contributions public law also states that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their exempt status within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of the social club's facilities or services by the general_public thus a social_club may receive investment_income up to the full percent amount of gross_receipts if a club receives unusual amounts of income such as from the sale of its clubhouse or similar facility that income is not to be included in the percent formula that is unusual income is not to be included in the gross_receipts of the club your organization has exceeded the safe_harbor limitations on non-member income as outlined in public law as a result it has been determined that you are not operating as a social_club within the meaning of sec_501 based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective date you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after date2 if you have not already done so you have executed the form_6018 agreeing to this revocation you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to local taxpayer_advocate local office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org legend org name of organization tax periods xxx xx xxxx issue does an organization that receives more than of its income from non-members on a continuous and recurring basis continue to qualify for exemption as an organization described in 50l1c7 of the internal_revenue_code facts the org was granted exemption in april as an organization described in sec_501c7 of the internal_revenue_code the club was organized for social and recreational purposes its principal function was to hold dinner meetings and enjoy social functions at participating clubs however recently per a review of form_990 as well as a review of the activities the primary purpose of the erganization has changed and the principal function is that operates in a commercial manner to provide a restaurant during tax periods ending xxx xx xxxx and xxxx-xx-xxxx and xxx-xx-xxxx the org received sales of cookbooks and other it was determined that sales which has been reflected on part vii of form_990 the organization exceeded the non-member threshold by a substantial amount which amounted to and respectively during this three year period respectively from restaurant sales and during a previous audit it was brought to the organization’s attention that the amount of non-member income received by the organization needed to be lowered in order to comply with the requirements outlined in public law bulletin law sec_501c7 of the code provides for exemption from federal_income_tax of clubs organized and operated exclusively for pleasure recreational and other non-profitable purposes providing no part of the net_earnings inures to the benefit of any private shareholder of the income_tax regulations provides that in general sec_1 c that the exemption extends to social and recreation clubs solely supported by membership dues fees and assessment however when a club engages in business such as making its facility open to the general_public it is not organized exclusively for pleasure recreation and other non-profitable purposes also public law was intended to permit organizations to receive up to of its gross_receipts from the use of social_club facilities or services by the general_public without jeopardizing its exempt status gross_receipts are defined for this purpose as those receipts from normal department of the treasury - internal_revenue_service form acrev page -1- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org and usual activities of the club including charges admissions membership fees dues and assessments and investment_income and dividends in addition per revproc_71_17 all organizations are required to maintain records reflecting the involvement of non-member use of the club these records must contain the following information date the number of members in the party as well as the total charges taxpayer's position your organization has agreed to revocation of your organization’s exempt status as indicated based on signed form_6018 governments position based on completing a three year income analysis during tax periods ending xxx xx xxxxx and xxx xxx threshold as outlined in public law bulletin xxxxx org has exceeded the xxxxx and xxx xxx conclusion an organization that receives more than of its gross_income from non- members on a continuous and recurring basis does not continue to qualify for exemption department of the treasury - internal_revenue_service form acrev page -2-
